Case: 15-12179    Date Filed: 09/27/2018   Page: 1 of 2


                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 15-12179
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 8:14-cr-00395-VMC-TGW-1


UNITED STATES OF AMERICA,

                                                               Plaintiff - Appellee,

                                      versus

GUADALUPE AVENDANO-VASQUEZ,
a.k.a. Matt,

                                                            Defendant - Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (September 27, 2018)

Before TJOFLAT, JORDAN, and HULL, Circuit Judges.

PER CURIAM:

      Guadalupe Avendano-Vasquez appeals from his conviction and sentence,

which included a three-year term of supervised release, imposed after he pleaded
              Case: 15-12179      Date Filed: 09/27/2018   Page: 2 of 2


guilty to transferring false identification documents, pursuant to a written plea

agreement. He contends that there is a question as to whether his conviction was

considered final for removal purposes, and his term of supervised release should be

vacated because the district court did not consider his status as a defendant likely

to be deported. The Government has moved to dismiss the appeal pursuant to the

sentence appeal waiver contained in the plea agreement.

      To the extent that Avendano-Vasquez challenges his removal or related

proceedings, we lack jurisdiction to review his arguments and DISMISS in part his

appeal for lack of jurisdiction.      See U.S.C. § 1229a(a)(1), (3); 8 U.S.C. §

1252(a)(1), (b)(1); Dakane v. U.S. Att’y Gen., 399 F.3d 1269, 1272 n.3 (11th Cir.

2005).

      As to the remainder of the appeal, the Government’s motion to dismiss the

appeal pursuant to the appeal waiver in Avendano-Vasquez’s plea agreement is

GRANTED. See United States v. Bushert, 997 F.2d 1343, 1350-51 (11th Cir.

1993) (sentence appeal waiver will be enforced if it was made knowingly and

voluntarily); United States v. Grinard-Henry, 399 F.3d 1294, 1296 (11th Cir.

2005) (waiver of the right to appeal includes waiver of the right to appeal difficult

or debatable legal issues or even blatant error).




                                           2